Exhibit N E W SR E L E A S E October 6, 2008 Direct Inquiries To: Paul O. Koether, Chairman (908) 766-7221 KENT FINANCIAL SERVICES ANNOUNCES CHANGES TO ITS BOARD OF DIRECTORS FAR HILLS, NEW JERSEY – KENT FINANCIAL SERVICES, INC. (“Kent”) (NASDAQ – KENT) Paul Koether, Chairman, today announced the resignation of M. Michael Witte, as Director of the Company, effective September 30, 2008.Mr. Witte had served as a Director of the Company since 1986. The Company also announced that on October 6, 2008, Dr. James L. Bicksler was elected a Director of the Company.Dr. Bicksler has been a Professor of Finance and Economics, Rutgers Business School, Rutgers, the State University of New Jersey, since 1969 as well as a Director of Kent International Holdings, Inc. from 1998 through September 30, 2008. Dr.
